DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “an determining a process” should be “and determining a process”.  Correction is required.  
The Abstract, as amended, should be presented on a separate sheet.  See MPEP §608.01(b).  Applicants have not provided this amendment of the Abstract on a separate sheet, which is required for proper indexing of application documents, and may require alternatively correction at the time of printing if this is not done now.  See 37 CFR 1.72(b).
The disclosure is objected to because of the following informalities:
In ¶[0043], this paragraph appears to be describing an embodiment of some alternate patent application directed to job descriptions and job postings, which does not appear relevant to the current patent application.  Applicants have provided amendments to remove some of this description, but have left some in, and it is questioned whether this is actually proper.  Specifically, there does not appear to be any way that the currently described invention as directed to keywords of business processes would relate to job descriptions and job postings, so that it would be appear that the entirety of this embodiment directed to job descriptions and job postings should be deleted or replaced with more generic language.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626).
Concerning independent claims 1, 9, and 17, Pradhan et al. discloses a method, system, and computer program product for natural language processing to analyze mobile application feedback, comprising:
“a network interface configured to receive text content that includes feedback” – a natural language processing system analyzes mobile application feedback (Abstract); mobile application feedback computing platform 110 may receive mobile application feedback information via communication interface 116 (“a network interface”) from user device 140; mobile application feedback computing platform 110 may receive from user device 140 mobile application feedback information comprising textual information (¶[0034]: Figure 1B); alternatively, text feedback information may include a text version, e.g., text feedback, of a voice recording (¶[0035]: Figure 1B);
“”a processor configured to: identify a plurality of feedback keywords within the user-generated feedback” – mobile application feedback computing platform 110 may e.g., objects, subjects, pronouns (¶[0037]: Figure 2A: Step 204); mobile application feedback computing platform 110 may identify verbs within the text feedback (¶[0042]: Figure 2B: Step 207); here, nouns in feedback are equivalent to “keywords”, and that there “a plurality” of nouns in this feedback;
“map, via execution of a mapping algorithm, the plurality of feedback keywords to a plurality of processes, respectively[, based on a synonym graph]” – mobile application feedback computing platform 110 may receive mobile application topics, where topics may include topics associated with features, attributes, and/or keywords; user feedback may include, ‘touch login is awesome but not able to deposit checks from my smartphone several times’; feedback may encompass a plurality of different topics, e.g., touch login and/or deposit checks about a mobile application (“a plurality of processes”) (¶[0040]: Figure 2B: Step 206); mobile application feedback computing platform 110 may compare (“map”) identified nouns (“the plurality of feedback keywords”) with mobile application topics (“a plurality of processes”) (¶[0041]: Figure 2B: Step 207); mobile application feedback computing platform 110 may identify verbs within the text feedback, and may identify text feedback topics based on a comparison between the verbs within the text feedback with the received mobile application topics (¶[0042]: Figure 2B: Step 207); here, topics are smartphone functions of ‘touch login’ and ‘deposit checks’, which are equivalent to “processes” (“a plurality of processes”); 
e.g., past user feedback, discussing the identified nouns and/or the identified mobile application topics (¶[0043]: Figure 2B: Step 208); if a frequency of an identified noun (“mapping values of the plurality of feedback keywords”) meets or exceeds a pre-defined threshold, mobile application feedback computing platform 110 may identify the identified noun as a topic within the text feedback, e.g., text feedback topic (¶[0046]: Figure 2C: Step 209); broadly, a frequency of a noun being associated with a topic is ‘a mapping value’ (“generate mapping values for the plurality of feedback keywords . . . of a mapping between a keyword in the user-generated feedback and a keyword of a process”);
“determine a matching process from among the plurality of processes which is most correlated to the user-generated feedback based on an aggregate of the generated mapping values for the plurality of keywords of the user-generated feedback” – mobile application feedback computing platform 110 may determine based on the comparison whether the identified nouns match the received mobile application topics (¶[0041]: Figure 2B: Step 207); mobile application feedback computing platform 110 
“store the determination within memory” – mobile application feedback computing platform 110 may aggregate sentiments associated with text feedback topics, and may identify based on a plurality of past user feedback, sentiments for a plurality of different text feedback topics (¶[0063]: Figure 2D: Step 216); broadly, past feedback associated with topics are at least temporarily ‘stored within memory’. 
Concerning independent claims 1, 9, and 17, Pradhan et al. additionally, discloses that mobile application feedback computing platform 110 may include determining synonyms for words within the feedback information, and may modify the text feedback information to replace one or more words within the text feedback with the determined synonyms.  (¶[0039])  The only elements of these independent claims that are omitted by Pradhan et al. are mapping “based on a synonym graph” and generating mapping values “based on distance within the synonym graph”.  Still, one skilled in the art may understand that by replacing nouns (“keywords”) in feedback with synonyms, a frequency of synonyms of the nouns can be used as well as a frequency of the original nouns to determine a mapping to topics.  Here, Pradhan et al.’s topics are broadly equivalent to “processes” because each topic is associated with a feature of a mobile 
Concerning independent claims 1, 9, and 17, Chang et al. teaches whatever limitations might be omitted by Pradhan et al. as directed to mapping “based on a synonym graph” and generating mapping values “based on a distance within the synonym graph”.  Generally, Chang et al. teaches a lexicon ontology structure 300 that is used in a mapping and disambiguation of terms based on term similarity between nouns, verbs, adjectives, and adverbs.  A natural language processing module 116 determines closest related or semantically similar noun or verb terms to generate a term distance matrix, and may include directed acyclic graph substructures.  A semantic distance that has a lower value in comparison with other semantic distances is indicative of a greater likelihood of being similar.  (¶[0042] - ¶[0045]: Figure 3)  Shorter distances having fewer edges are indicative of a greater likelihood of similarity than longer distances, and a given synonym will have zero distance to itself.  (¶[0047]: Figure 4)  A synset is a synonym ring or group of data elements that may be considered semantically equivalent for purposes of information retrieval.  Lexical databases of WordNet define a synset or synonym set as a set of one or more synonyms that are interchangeable in some context without changing the truth value of the proposition to which the synonyms are embedded.  (¶[0048]: Figure 5)  Candidate ranker module 610 may then be used to rank candidates from the distance generation modules by a lowest term distance scoring metric composed of a shortest path distance and similarity of a lexical function group.  The candidate ranker module 610 may then return one or more Chang et al., then, teaches identifying synonyms for input terms “based on a synonym graph” as illustrated in Figure 3 and generating “mapping values . . . based on distance within the synonym graph” using a candidate ranker module 610 based on distance.  An objective is to improve on conventional natural language processing techniques that might have difficulty in correctly processing inputs and determining a user intent by failing to identify synonyms or related inputs that are not part of a limited core vocabulary.  (¶[0017])  It would have been obvious to one having ordinary skill in the art to provide a synonym graph to generate mapping values based on distance within the synonym graph as taught by Chang et al. to match nouns in user feedback to topics representing processes of Pradhan et al. for a purpose of improving on conventional natural language processing that may have difficulty in correctly processing synonyms of inputs due to a limited core vocabulary.

Concerning claims 5, 13, and 20, Chang et al. teaches that a lexicon ontology structure 300 may include direct acyclic graph substructures as illustrated in Figure 3 (¶[0044]: Figure 3); semantic distance may describe a relative similarity between two terms based on a path that has the fewest edges, where shorter distances, i.e., having fewer edges, are indicative of greater likelihood of similarity than relatively longer distances (¶[0047]: Figure 4).  Here, Figure 3 illustrates “the synonym graph comprises a plurality of nodes representing a plurality of words”, e.g., feline, domestic, cat, etc., are “nodes” in the acyclic graph, and “links between the plurality of nodes” are edges that “identify synonym relationships between the corresponding plurality of words.”  Compare Applicants’ Specification, ¶[0027] - ¶[0028], where a synonym relationship may be direct or indirect for keywords of ‘expense’ and ‘payment’.

Claims 2 to 4, 10 to 12, and 18 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claims 1, 9, and 17 above, and further in view of Gupta (U.S. Patent Publication 2013/0024389).
Concerning claims 2, 10, and 18, Pradhan et al. discloses the limitation of “identify a feedback keyword from the text content” by identifying nouns in feedback.  Chang et al. teaches the limitation of “generate a path within the synonym graph” as illustrated in Figure 3, where a semantic distance from a node ‘cat’ to ‘dog’ is five, a semantic distance from a node ‘cat’ to ‘tiger’ is four, and a semantic distance between ‘dog’ and the terms ‘cat’, ‘fox’, and ‘canine’ is 5, 2, and 1.  (¶[0045] - ¶[0046]: Figures 3 to 4)  The only elements that are not clearly disclosed by Pradhan et al. and taught by Chang et al. are identifying “an activity keyword from a process” and that a synonym graph includes “the activity keyword”.  Conceivably, Pradhan et al. might be construed as disclosing “an activity keyword” for “a process” simply because it matches verbs to topics.  (¶[0042]: Figure 2B: Step 207)  That is, verbs are keywords that represent actions (“an activity”) and these actions are mapped to topics that are “processes” in applications of ‘touch login’ and ‘deposit checks’.   
Gupta teaches extracting business-centric information from a social media outlet that classifies a subset of a plurality of messages as problem messages, and correlates a problem to a third party entity with the problem phrases.  (Abstract)  Messages are classified as problem messages that are related to a service associated with a specific company or are related to a product associated with a specific company.  (¶[0013])  Specifically, Gupta teaches problem verbs that may include verbs characteristic of a problem found in a service or product, e.g., a network service of ‘fail’, ‘crash’, ‘overload’, ‘tip’, ‘fix’, ‘mess’, ‘break’, ‘overcharge’, ‘disrupt’, etc.  (¶[0025])  These problem words, then, are “an activity keyword” that describe a product or service (“identifying a feedback keyword from the text content and an activity keyword from the process”) when phrases of a problem message are used to correlate a problem to a service with the problem phrases.  (¶[0059]: Figure 3: Step 314)  Gupta, then, teaches “identifying a feedback keyword from the text content and an activity keyword from the process” by correlating a problem with a service of a company with problem messages obtained as feedback.  An objective is to extract business-centric information from a social media outlet so as to obtain valuable information.  (¶[0002] - ¶[0003])  It would have been obvious to one having ordinary skill in the art to analyze mobile application feedback in Pradhan et al. to correlate feedback to processes described in words of problem messages as taught by Gupta for a purpose of extracting valuable business-centric information from social media.

Concerning claims 3, 11, and 19, Chang et al. teaches a semantic distance from a node ‘cat’ and ‘dog’ is five, a semantic distance from a node ‘cat’ to ‘tiger’ is four, and Gupta teaches ‘activity keywords’.
Concerning claims 4 and 12, Gupta teaches extracting business centric information from a social media outlet that obtains a plurality of messages from a social media outlet (“the user-generated feedback including the text content from a social networking site”) (Abstract); messages from social media outlets are classified as problem messages related to a service associated with a specific company (¶[0013]); third party companies 112 and 114 may pay a service provider to monitor messages from various social media outlets 106, 108, and 110 and classify problem messages associated with third party companies 112 and 114 (¶[0017]); embodiments may be provided as a paid service to companies looking for real time feedback (“the feedback”) about their services or networks (¶[0043]: Figure 3: Step 308).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claims 1 and 9 above, and further in view of Cama et al. (U.S. Patent No. 9,799,035).
Pradhan et al. discloses comparing a plurality of nouns and verbs with a plurality of mobile application topics, so that matching of nouns and verbs with topics would imply a comparison of “sub-values for each of the plurality of keywords”.  However, Pradhan et al. does not expressly teach “to generate sub-values for each of the plurality of keywords” and “combine the sub-values to generate a mapping value”.  Still, it is known that keyword matching considers a similarity of each word in a plurality of words of a phrase and combines the similarity of each word to generate an overall similarity between two phrases having a plurality of words.  
Specifically, Cama et al. teaches a customer feedback analyzer that accesses a keyword and word mapping database and receives customer feedback associated with a product or service.  Each segment is analyzed using a thesaurus database, and a composite score is generated for each feedback data group.  (Abstract)  A source stream comprising feedback data is identified, e.g., social media streams related to a restaurant, and each comment is divided into segments.  When a comment is segmented, each segment is evaluated independently using a scoring engine.  (Column 7, Line 47 to Column 8, Line 46)  Each segment for each feedback data group is analyzed by a scoring engine with respect to a keyword and mapping database.  A score for each segment of each of the plurality of segments for each feedback data group is generated by feedback analyzer 110.  A composite score for each feedback data group is generated based on each score for each segment of each of the plurality of segments.  (Column 9, Lines 6 to 43: Figure 3: Steps 310 to 314)  Cama et al., then, teaches scores for each segment that are “sub-values for each of the plurality of keywords” and “combine the sub-values to generate a mapping”.  An objective is to Cama et al. to analyze mobile feedback in Pradhan et al. for a purpose of determining customer satisfaction in a manner that is accurate, flexible, and does not require a large amount of resources.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claims 1 and 9 above, and further in view of Gahlot et al. (U.S. Patent Publication 2012/0278253).
Pradhan et al. omits the limitations of “wherein the processor is configured to output, via a user interface, the user-generated content, an identifier of a social networking site where the user-generated content was extracted, and the plurality of mapping values for the plurality of processes”.  However, Gahlot et al. teaches determining sentiment for commercial entities from online content that describes products and brands, where the online content is provided through Twitter or Facebook.  (¶[0003])  Data store 240 represents a structured data source where data for each commercial entity 232 and its corresponding sentiment value 234 is aggregated.  (¶[0047]: Figure 2)  A qualitative description of an overall sentiment can be used in place of user reviews, e.g., ‘This product was very liked by users on Twitter’.  Figure 5 illustrates a presentation that can be generated as output, where presentation 500 can include product information 510 including a product identifier 508, a manufacturer Gahlot et al. to analyze mobile feedback in Pradhan et al. for a purpose of determining user sentiment for commercial entities including brands.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626) as applied to claim 1 above, and further in view of Adachi et al. (U.S. Patent Publication 2007/0198249).
Pradhan et al. omits the limitation of “wherein the processor is further configured to determine an impact of each keyword among the plurality of keywords on the determination and display, via a user interface, a data structure that identifies the impact of each keyword among the plurality of keywords on the determination.”  Still, it is well known in the art of search retrieval to display keywords in context by highlighting, and highlighting can be used to determine a relative importance of various keywords. 

Adachi et al. teaches an information processor for customer need analysis from customer opinion information that includes setting a keyword for evaluating customer needs and an evaluation value for the keyword, where a score indicates a level of importance (“impact”) of the customer need along with the evaluation value set for the keyword.  (Abstract)  Entry 2214 registers a level of importance of each evaluative word for various customer needs registered in entry 2214 after statistically determining market trends and patterns in customers’ historical tastes.  A larger value shows a higher level of importance for evaluative words.  (¶[0048]: Figure 5)  Evaluative word setting screen 600 is provided with a region 601 which displays the evaluative words and a region 602 which is used for inputting levels of importance for the evaluative words displayed in region 601.  (¶[0060]: Figure 10)  If important words are present in words obtained from morphological analysis unit 101, evaluative word definition unit 101 may display these important words on a keyword setting screen in a way that these important words can be distinguished from other words, e.g., by emphasizing the display of the important words or displaying those words in brighter colors.  (¶[0120])  Adachi et al., then, teaches that “an impact of each keyword among the plurality of keywords” is determined, and displaying “a data structure that identifies the impact of each keyword among the plurality of keywords”.  That is, an “impact” of a keyword is equivalent to an “importance” of  keyword, and this is displayed to emphasize the important keywords.  An objective is to enable an analysis of customer needs with a high level of precision by quantitatively indicating their levels of importance.  (Abstract)  It would have been obvious to one having ordinary skill in the art to determine an impact of keywords and display a data structure that identifies an Adachi et al. to analyze mobile feedback in Pradhan et al. for a purpose of enabling an analysis of customer needs from customer opinion information.   

Response to Arguments
Applicants’ arguments filed 01 March 2022 have been considered but are moot in view of new grounds of rejection as necessitated by amendment.
Generally, Applicants amend independent claims 1, 9, and 17, cancel dependent claims 6 and 14, and add new dependent claim 21.  Applicants traverse the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Abhyankar et al. (U.S. Patent Publication 2020/0301953) in view of Gupta (U.S. Patent Publication 2013/0024389).  Applicants’ amendment provides some changes to the scope of these independent claims by including new limitations directed to “identify a plurality of feedback keywords within the user-generated feedback” and “store the determination within memory”, and includes some editorial variations including that a matching process is most correlated based on “an aggregate of” mapping values.  Applicants’ arguments cite the new claim language, and state that this is not disclosed by Abhyankar et al.  
Mainly, Applicants’ amendments overcome the objections to the title, claims, and Specification.  However, there are two objections that remain.  Firstly, Applicants have not placed their amendments to the abstract on a separate sheet as required by 37 CFR 1.72(b), which states that an abstract “must commence on a separate sheet”.  Placing an abstract on a separate sheets is necessary to properly index document papers at the 
Applicants’ arguments are not completely persuasive, but these arguments are moot in light of the new grounds of rejection for independent claims 1, 9, and 17 being obvious under 35 U.S.C. §103 over Pradhan et al. (U.S. Patent Publication 2018/0285345) in view of Chang et al. (U.S. Patent Publication 2014/0081626).  The rejection no longer relies upon Abhyankar et al. (U.S. Patent Publication 2020/0301953) or Flinn et al. (U.S. Patent Publication 2012/0290518).  The rejection of some of the dependent claims continues to rely upon Gupta (U.S. Patent Publication 2013/0024389), Cama et al. (U.S. Patent No. 9,799,035), and Gahlot et al. (U.S. Patent Publication 2012/0278253).  New grounds of rejection are directed to new dependent claim 21, now rejected as being obvious under 35 U.S.C. §103 further in view of Adachi et al. (U.S. Patent Publication 2007/0198249).  All of these new grounds of rejection are necessitated by amendment.
Pradhan et al. is maintained to better teach the new limitations of “identify a plurality of feedback keywords within the user-generated feedback” and “determine a matching process . . . based on an aggregate of the generated mapping values”.  Here, Pradhan et al. discloses analyzing text feedback for mobile applications to determine one or more feedback topics.  Generally, a plurality of nouns and verbs are identified within text feedback, and a plurality topics are identified that match the identified nouns and verbs.  Specifically, Pradhan et al. discloses that topics may be associated with features, attributes, and keywords of a mobile application, e.g., ‘touch login’ and ‘deposit checks’.  (¶[0040]: Figure 2B: Step 206)  Nouns are matched to topics according to a frequency of past user feedback related to these nouns.  Here, Pradhan et al. discloses identifying a plurality of nouns in feedback so as “to identify a plurality of feedback keywords within the user-generated feedback”.  These nouns in the feedback correspond to “keywords”.  Pradhan et al. does not expressly state that these topics are “processes”, but the nature of these topics representing features of a mobile application – i.e., ‘touch login’ and ‘deposit checks’ are broadly “processes” of the mobile application about which feedback is being obtained – implies that topics are equivalent in this context to “processes”.  Pradhan et al., then, generates “mapping values” as frequencies of each of a plurality of nouns in the feedback to match a topic.  A topic that is identified from a plurality of nouns and verbs, then, is broadly “an aggregate of the generated mapping values for the plurality of keywords”.
Moreover, Pradhan et al. discloses determining synonyms of words within text feedback, and doesn’t expressly use a synonym graph for feedback keywords, but a synonym graph is taught by Chang et al.  Specifically, Chang et al. teaches that a distance within the synonym graph determines a semantic similarity between words in a synset so that shorter distances are indicative of a greater likelihood of similarity than relatively larger distances.  One skilled in the art could then understand how to include Chang et al. to match a keyword of a process to a keyword of feedback in Pradhan et al.  This would have the advantage of addressing a problem of correctly processing natural language input due to limited support in a core vocabulary.  
Applicants’ amendments necessitate these new grounds of rejection.  Applicants’ arguments are moot.  All of the new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Wu et al. and Montoya disclose related prior art.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 14, 2022